Adams, J.
After the defendant had introduced his evidence and rested, he asked leave to file an amended and substituted answer, for the purpose of conforming his answer to the evidence. Leave was granted, but afterwards, upon motion filed by the plaintiff, the amended and substituted answer was stricken from the files. The case, involving less *616than $100, comes to us upon a certificate, and one of the questions certified is as to whether the court erred in striking the amended and substituted answer from the tiles. In our opinion it did. Our statute, and practice under it, as shown by the decisions, are very liberal in allowing amendments, and especially ivliere the object is to make the pleadings conform to the evidence. It is, to be sure, objected in this case that the amended and substituted answer did not conform to the evidence. But it did so in the main, and the difference, if any, was not such, we think, as to justify the court in striking it from the files.
Some other questions are certified, but they will probably not arise upon another trial.
Reversed.